NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

BOARD OF TRUSTEES OF THE                 )
CITY OF LAKELAND POLICE                  )
OFFICERS’ RETIREMENT                     )
SYSTEM,                                  )
                                         )
            Petitioner,                  )
                                         )
v.                                       )    Case No. 2D18-2413
                                         )
MELANIE DIXON,                           )
                                         )
            Respondent.                  )
                                         )

Opinion filed March 22, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Polk County; Steven
L. Selph, Judge.

Thomas M. Gonzalez and Melissa
Torres of Thompson, Sizemore,
Gonzalez & Hearing, P.A., Tampa, for
Petitioner.

J. Kemp Brinson of Bloodworth Law,
PLLC, Orlando, for Respondent.


PER CURIAM.

            Denied.


MORRIS, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.